FILED
                            NOT FOR PUBLICATION
                                                                              MAR 14 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUMBERTO CASTRO VASQUEZ,                         No.   15-72793

              Petitioner,                        Agency No. A201-175-154

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2022**
                               Pasadena, California

Before: IKUTA, LEE, and FORREST, Circuit Judges.

      Humberto Castro Vasquez seeks review of a decision of the Board of

Immigration Appeals (BIA) affirming the decision of an immigration judge (IJ)

denying his claims for withholding of removal and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. Because the

BIA adopted and affirmed the decision of the IJ without opinion, we review the

decision of the IJ as if it were the BIA’s. Kwong v. Holder, 671 F.3d 872, 876 (9th

Cir. 2011).

      We reject Castro’s contention that the BIA erred in affirming the IJ’s

decision without opinion because the BIA is permitted to do so. 8 C.F.R. §

1003.1(e)(4); see also Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.

2003). We uphold the agency’s denial of Castro’s claims for withholding of

removal under 8 U.S.C. § 1231(b)(3) and relief under the CAT. On appeal, Castro

failed to make any distinct arguments concerning the merits of the IJ’s decision

and therefore forfeited any such challenge. See Crime Just. & Am., Inc. v. Honea,

876 F.3d 966, 978 (9th Cir. 2017) (“Issues raised in a brief which are not supported

by argument are deemed abandoned.” (citation omitted)).

      Even if Castro had not forfeited his claims on appeal, we would uphold the

agency’s denial of Castro’s claims on the merits. First, substantial evidence

supports the IJ’s determination that Castro’s proposed social

group—“Americanized Mexicans returning to Mexico”—is ineligible for

protection because it lacks particularity and social distinction. See, e.g., Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (per curiam) (rejecting the


                                           2
proposed social group of “returning Mexicans from the United States”); Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (rejecting the proposed

social group of “those returning home [to Mexico] who appear to be American”).

Therefore, the IJ did not err in rejecting Castro’s claim for withholding of removal.

      Nor did the agency err in denying Castro’s claim for relief under the CAT.

See 8 C.F.R. § 208.16(c)(2); see also Al-Saher v. I.N.S., 268 F.3d 1143, 1146–47

(9th Cir. 2001) (as amended). The IJ’s determination that Castro did not

demonstrate that the Mexican government would acquiesce to his torture was

supported by substantial evidence. See Zheng v. Ashcroft, 332 F.3d 1186, 1188

(9th Cir. 2003). “[G]eneralized evidence of violence and crime in Mexico is not

particular to [a specific petitioner] and is insufficient” under the CAT. Delgado-

Ortiz, 600 F.3d at 1152. The country conditions reports were consistent with the

IJ’s finding that the Mexican government is attempting to combat violence. Based

on these reports, the IJ was permitted to conclude that Castro failed to show that

the Mexican government was likely to acquiesce in his torture. See Garcia-Milian

v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014) (holding that a government “does

not acquiesce in the torture of its citizens merely because it is aware of torture but

powerless to stop it” (cleaned up)).

      PETITION DENIED.


                                           3